



GRANT NOTICE
AXA EQUITABLE HOLDINGS, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
STOCK OPTION AGREEMENT




Employee:


__________________________
Grant Date:
June 11, 2018
Number of Options:
__________________________
Option Price:
__________________________
Expiration Date:
March 1, 2028

The Stock Options set forth above are subject to the terms and conditions of the
AXA Equitable Holdings, Inc. 2018 Omnibus Incentive Plan and the Stock Option
Agreement that follows.


















--------------------------------------------------------------------------------


 




AXA EQUITABLE HOLDINGS, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
STOCK OPTION AGREEMENT


This Employee Stock Option Agreement (the “Agreement”), by and between AXA
Equitable Holdings, Inc., a Delaware corporation (the “Company”), and the
employee whose name is set forth on the Grant Notice attached hereto (the “Grant
Notice”), is being entered into pursuant to the AXA Equitable Holdings, Inc.
2018 Omnibus Incentive Plan (the “Plan”). Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.
Section 1.Grant of Options. The Company hereby evidences and confirms, its grant
to the employee whose name is set forth on the Grant Notice (the “Employee”),
effective as of the date set forth on the Grant Notice (the “Grant Date”), of
the number of Options to purchase Shares as set forth on the Grant Notice at the
Option Price set forth on the Grant Notice. The Options are intended to be
Non-Qualified Stock Options and not incentive stock options under the Code. This
Agreement is entered into pursuant to, and the Options granted hereunder are
subject to, the terms and conditions of the Plan, which are incorporated herein
by reference. If there is any inconsistency between any express provision of
this Agreement and any express term of the Plan, the express term of the Plan
shall govern.
Section 2.    Vesting and Exercisability.
(a)Vesting. Except as otherwise provided in this Section 2, the Options shall
vest ratably in equal annual installments over a three-year period, on each of
the first three anniversaries of March 1, 2018 (each, a “Vesting Date”), subject
to the continued employment of the Employee by the Company or any Affiliate
through such date. Vested Options may be exercised at any time and from time to
time prior to the date such Options terminate pursuant to the Grant Notice and
the provisions of Section 2 of this Agreement. Options may only be exercised
with respect to whole Shares and must be exercised in accordance with Section 3
of this Agreement.
(b)Effect of Termination of Employment. In the event of a termination of
employment, the treatment of any outstanding Options shall be governed by
Article X of the Plan; provided that, for purposes of Section 10.4(a) of the
Plan, the Options granted hereunder will be treated as if they were granted on
March 1, 2018.
(c)Effect of a Change in Control. In the event of a Change in Control, the
treatment of any outstanding Options shall be governed by Article XI of the
Plan.
(d)Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Options under this Agreement, at such
times and upon such terms and conditions as the Administrator shall determine.




--------------------------------------------------------------------------------





Section 3.    Manner of Exercise. The exercise of vested Options by the Employee
shall be pursuant to procedures contained in the Plan and shall include the
Employee specifying in writing the proposed date on which the Employee desires
to exercise a vested Option (the “Exercise Date”), the number of whole shares
with respect to which the Options are being exercised (the “Exercise Shares”)
and the aggregate Option Price for such Exercise Shares (the “Exercise Price”),
or such other or different procedures and/or requirements as may be specified by
the Administrator. Unless otherwise determined by the Administrator, (i) on or
before the Exercise Date the Employee shall deliver to the Company full payment
for the Exercise Shares in cash, or cash equivalents satisfactory to the
Company, in an amount equal to the Exercise Price plus any required withholding
taxes or other similar taxes, charges or fees, or, so long as there is a public
market for the Shares at such time, pursuant to a broker-assisted exercise
program established by the Company, the Employee may exercise vested Options by
an exercise and sell procedure (cashless exercise) in which the Exercise Price
(together with any required withholding taxes or other similar taxes, charges or
fees) is deducted from the proceeds of the exercise of an Option and paid
promptly to the Company and (ii) the Company shall register the issuance of the
Exercise Shares on its records (or direct such issuance to be registered by the
Company’s transfer agent). The Administrator may require the Employee to furnish
or execute such other documents as the Administrator shall reasonably deem
necessary (i) to evidence such exercise or (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.
Section 4.    Restriction on Transfer; Non-Transferability of Options. The
Options are not assignable or transferable, in whole or in part, and they may
not, directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including, but
not limited to, by gift, operation of law or otherwise) other than by will or by
the laws of descent and distribution to the estate of the Employee upon the
Employee’s death. Any purported transfer in violation of this Section 4 shall be
void ab initio.
Section 5.    Restrictive Covenants and Post-Termination Obligations. In
consideration of the receipt of the Options granted pursuant to this Agreement,
the Employee agrees to be bound by the covenants set forth in Exhibit A to this
Agreement, which are incorporated by reference and made part of this Agreement;
provided that the Company’s remedies for the Employee’s breach of any covenant
shall be limited to those described in Section 10.1 of the Plan.
Section 6.    Miscellaneous.
(a)    Withholding. The Company or one of its Affiliates shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting or exercise of the Options.
(b)    Forfeiture of Awards. The Options granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Administrator or
the Board from time to time and communicated to the Employee or as required by
applicable law, and are otherwise subject to forfeiture or disgorgement of
profits as provided by the Plan.
(c)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Options via
Company website or other electronic delivery.
(d)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.




--------------------------------------------------------------------------------




(e)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(f)    Acceptance of Options and Agreement. The Employee has indicated his or
her consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan. The Employee and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a clickthrough button or checkbox on a website of the
Company or a third-party administrator) to indicate the Employee’s confirmation,
consent, signature, agreement and delivery of this Agreement and the Options is
legally valid and has the same legal force and effect as if the Employee and the
Company signed and executed this Agreement in paper form. The same use of
electronic media may be used for any amendment or waiver of this Agreement.


(g)    Good Reason. In the event that the Employee is eligible for benefits
under the AXA Equitable Supplemental Severance Plan for Executives (the
“Severance Plan”) as of the date of his or her termination of employment, the
term “Good Reason” shall have the meaning set forth in the Severance Plan as in
effect on the date of termination.
  




--------------------------------------------------------------------------------






EXHIBIT A
STOCK OPTION AGREEMENT
RESTRICTIVE COVENANTS AND POST-TERMINATION OBLIGATIONS




Section 1. Acknowledgements. The Employee acknowledges and agrees that during
the Employee’s employment with the Company, the Employee has and will have
access to trade secrets and other information that is confidential and/or
proprietary about the totality, strategies and business dealings of the Company.
The Employee acknowledges and agrees that such information is highly valuable to
the Company and provides the Company with a unique and competitive advantage.
The Employee further acknowledges and agrees that the covenants contained herein
are reasonable and necessary to protect the legitimate interests of the Company,
and that any violation of the covenants set forth herein would result in
significant and irreparable harm to the Company.


Section 2. Protection of Confidential Information. The Employee will not,
without permission of the Company, disclose any Company confidential and /or
proprietary information or trade secrets to anyone outside the Company, unless
required by subpoena. Confidential and/or proprietary information and trade
secrets include, but are not limited to, customer lists, any confidential
information about (or provided by) any customer or prospective or former
customer of the Company, product development information, marketing and sales
plans, premium or other pricing information, operating policies and manuals,
and, or other confidential information related to the Company. Notwithstanding
the foregoing, the Employee may disclose confidential information as (x)
authorized by applicable law (including, but not limited to, any disclosure of
information that satisfies the procedures in SEC Regulation § 240.21F-17) or (y)
required pursuant to an order or requirement of a court, administrative agency,
regulatory (including any self-regulatory) agency or authority or other
government body.


Section 3. Noncompetition. The Employee will not, for 12 months following
termination of employment, directly or indirectly provide services in any
capacity for any entity that conducts business competitive to that of the
Company.


Section 4. Non-solicitation of Employees and Agents. The Employee will not, for
12 months following termination of employment, directly or indirectly,
individually or on behalf of any other person or business entity of any type,
hire or attempt to hire any employee, agent or agency, broker, broker-dealer,
financial professional, registered principal or representative who is, or during
the 6 months preceding the Employee’s termination of employment was, employed or
associated with the Company.


Section 5. Non-solicitation of Customers. The Employee will not, for 12 months
following termination of employment, directly or indirectly, either for the
Employee’s own benefit or for the benefit of another, attempt to solicit any
person or entity that is, or during the 6 months preceding the Employee’s
termination of employment was, a customer of the Company.


Section 6. Non-disparagement. The Employee shall not (including following any
termination of employment with the Company), whether in writing or orally,
disparage the Company, its Subsidiaries, any of their respective Affiliates or
their respective predecessors and successors, or any of the current or former
directors, officers, executives, shareholders, partners, members, or, as a
group, other employees of any of the foregoing, with respect to any of their
respective past or present activities or otherwise publish (whether in writing
or orally) statements that reflects adversely on or encourages any adverse
action against the aforementioned parties unless (x) testifying truthfully under
oath pursuant to pursuant to a lawful court order or subpoena, (y) authorized by
applicable law (including, but not limited to, any disclosure of information
that satisfies the procedures in SEC Regulation § 240.21F-17) or (z) required
pursuant to an order or requirement of a court, administrative agency regulatory
(including any self-regulatory) agency or authority or other government body.






--------------------------------------------------------------------------------




Section 7. Agreement to Cooperate. Following the termination of employment and
without additional compensation, the Employee will reasonably assist and
cooperate with the Company in connection with the defense or prosecution of the
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company including preparing for and testifying in any proceeding to the extent
that such claims investigations or proceedings relate to services performed or
required to be performed by the Employee during employment, pertinent knowledge
possessed by the Employee or any act or omission by the Employee. Employee will
perform all acts and execute and deliver all documents that may be reasonably
necessary to carry out the provisions of this section. Upon submission of
appropriate written documentation, the Company agrees to reimburse the Employee
for reasonable pre-approved out-of-pocket expenses incurred in connection with
such assistance. The Company agrees it will make all reasonable efforts to
minimize disruption to the Employee’s other commitments.






